 

Exhibit 10.1

 

DIRECTOR’S SUPPORT AGREEMENT

 

This Agreement (this “Agreement”), dated as of May _____, 2016, is entered into
by and between the undersigned director (“Director”) of Cordia Bancorp Inc., a
Virginia corporation (“Cordia”), and First-Citizens Bank & Trust Company, a
North Carolina bank (“FCB”). Capitalized terms used but not defined herein shall
have the same meanings provided in the Merger Agreement (as defined below).

 

Whereas, the Boards of Directors of Cordia and FCB contemplate the acquisition
of Cordia by FCB through the merger of a transitory subsidiary of FCB into and
with Cordia (the “Merger”) as described in an Agreement and Plan of Merger (the
“Merger Agreement”) proposed to be entered into between them; and

 

Whereas, because of the substantial expense that FCB will incur in connection
with the transactions contemplated by the Merger Agreement, concurrent with its
execution of the Merger Agreement FCB desires to be assured of support for the
Merger by members of Cordia’s Board of Directors, in their individual
capacities; and

 

Whereas, Director is a stockholder of Cordia and, as a result of the Merger, he
would receive cash consideration for his shares of Cordia Common Stock in the
manner to be provided in the Merger Agreement; and

 

Whereas, Director desires that FCB enter into the Merger Agreement, and FCB is
willing to do so on the condition, among others, that each of Cordia’s directors
agree to vote their shares of Cordia Common Stock in favor of the Merger.

 

Now, Therefore, as an inducement to FCB for it to execute and deliver the Merger
Agreement and incur the substantial expenses that it will incur in connection
with the Merger, and in consideration of the cash consideration to be received
by Director for his shares of Cordia Common Stock in the Merger and the premises
and other good and valuable consideration, and intending to be legally bound
hereby, Director agrees as described below.

 

1.            Support Agreement

 

(a)          Agreement to Vote. Exhibit A to this Agreement lists all shares of
Cordia Common Stock as to which Director has sole power to vote or to direct the
voting (“Sole Voting Shares”), and all shares of Cordia Common Stock as to which
Director has shared power to vote or to direct the voting (“Shared Voting
Shares”), in each case excluding the shares of Cordia Common Stock also listed
on Exhibit A which are held by Director, or with respect to which Director has
sole or shared voting power, solely as a fiduciary for persons other than
Director (“Fiduciary Shares”). The Sole Voting Shares and Shared Voting Shares
are sometimes referred to in this Agreement as the “Shares.”

 

At any meeting of Cordia stockholders, including any adjournment or postponement
thereof, at which the Merger Agreement is submitted for approval (the “Cordia
Stockholders' Meeting”), Director agrees to vote or cause or direct to be voted
for approval of the Merger Agreement and the Merger all Sole Voting Shares, and
to the extent of his or her power and authority, to vote or cause to be voted
for approval of the Merger Agreement and the Merger all Shared Voting Shares.
Director shall not be obligated to vote any Fiduciary Shares pursuant to this
Agreement.

 

  

 

 

(b)          Agreement to Cooperate. In addition to the specific matters
provided for elsewhere herein, Director shall take all action reasonably
requested by FCB to support and to facilitate consummation of the Merger and the
other transactions described in or contemplated by the Merger Agreement.

 

(c)          Covenants of Director. The Director further covenants and agrees as
follows:

 

(i)          Restrictions on Transfer. Until the earlier of the day following
the date of final adjournment of the Cordia Stockholders’ Meeting, or the
termination of the Merger Agreement in accordance with its terms, Director will
not pledge, hypothecate, grant a security interest in, sell, transfer or
otherwise dispose of or encumber any of the Shares, and will not enter into any
agreement, arrangement or understanding (other than an appointment of proxy
solicited by Cordia for the purpose of voting the Shares in accordance with
Section 1 hereof) which would during that term restrict, establish a right of
first refusal to, or otherwise relate to, the transfer or voting of the Shares.
Notwithstanding the foregoing, the following transfers of the Shares shall be
permitted: (a) transfers by will or operation of law; (b) transfers pursuant to
any pledge agreement, subject to the pledgee agreeing in writing to be bound by
the terms of this Agreement, provided, however that no action shall be required
to be taken to obtain a pledge agreement from any pledgee with respect to any
pledge existing as of the date of this Agreement; (c) transfers in connection
with estate or tax planning or similar purposes, including transfers to
relatives, trusts, foundations and charitable organizations, subject to the
transferee first agreeing in writing to be bound by the terms of this Agreement;
(d) transfers to one or more other stockholders of Cordia who are bound by a
comparable voting agreement with FCB; (e) transfers to any entity with which
Director shares in common an investment manager or advisor that has voting
authority with respect to Director’s and the entity’s investments and which
entity is bound, or agrees in writing to be bound, by the terms of this
Agreement; and (f) such transfers as FCB may otherwise permit in its sole
discretion.

 

(ii)         Other Acquisition Proposals. Until the earlier of the day following
the date of final adjournment of the Cordia Stockholders' Meeting, or the
termination of the Merger Agreement in accordance with its terms, and to the
extent of his or her power and authority, Director will not directly or
indirectly vote or direct or cause to be voted any Shares in favor of, and he or
she will vote, direct or cause the Shares to be voted against, any Acquisition
Agreement (as that term is defined in Section 5.02(m) of the Merger Agreement),
other than the Merger Agreement.

 

(iii)        Additional Shares. The provisions of this Section 1 shall apply to
all Shares currently owned and hereafter acquired, beneficially or of record, by
Director.

 

(d)          No Prior Proxies. The Director represents, warrants and covenants
that any proxies or voting rights previously given with respect to the Shares
are not irrevocable, and that any such proxies or voting rights are irrevocably
revoked.

 

(e)          Certain Events. The Director agrees that this Agreement and the
obligations hereunder shall attach to the Shares and shall be binding upon any
person or entity to which legal or beneficial ownership of the Shares shall
pass, whether by operation of law or otherwise, including Stockholder’s
successors or assigns. In the event of any stock split, stock dividend, merger,
exchange, reorganization, recapitalization or other change in the capital
structure of Cordia affecting the Shares, the number of Shares subject to the
terms of this Agreement shall be appropriately adjusted, and this Agreement and
the obligations hereunder shall attach to any additional Shares issued to or
acquired by Director.

 

 2 

 

 

(f)          Capacity Only as a Stockholder. Except for Section 1(b), this
Agreement relates solely to the capacity of Director in his individual capacity
as a stockholder or beneficial owner of the Shares and is not in any way
intended to affect or prevent the exercise by Director of his or her
responsibilities as a director or officer of Cordia.

 

(g)          Waiver of Statutory Appraisal Rights. The Director hereby waives
all statutory rights of appraisal or to dissent from the Merger that he or she,
as a stockholder of Cordia, may have with respect to the Shares under Virginia
law as a result of the Merger.

 

(h)          Termination; Responsibility for Default. This Agreement shall
terminate upon the earlier of (1) the approval of the Merger Agreement by
Cordia’s stockholders of (2) the termination of the Merger Agreement. If this
Agreement is terminated, it shall forthwith become null and void, and there
shall be no further obligation on the part of Director, except that nothing in
this Section 1 shall relieve Director from any liability for breach of this
Agreement before such termination.

 

(i)          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by Director in accordance with their specific terms or were
otherwise breached. FCB shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by Director and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
FCB is entitled at law or in equity. The Director waives the posting of any bond
or security in connection with any proceeding related thereto.

 

2.           Amendments.

 

This Agreement may not be modified, amended, altered or supplemented except by
execution and delivery of a written agreement by all of the parties hereto.

 

3.           Governing Law.

 

This Agreement shall in all respects be governed by and construed in accordance
with the laws of Virginia without regard to the conflict of law principles
thereof.

 

4.           Benefit of Agreement; Assignment.

 

This Agreement shall be binding upon and inure to the benefit of, and shall be
enforceable by, the parties hereto and their respective personal
representatives, successors and assigns, except that the Director may not
transfer or assign any of his or her rights or obligations hereunder without the
prior written consent of FCB.

 

5.            Counterparts.

 

This Agreement may be executed in one or more counterparts, and by the different
parties in separate counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement.

 

 3 

 

 

[Signature Page Follows]

 



 4 

 

 

In Witness Whereof, FCB and the undersigned director and stockholder of Cordia
each has caused this Agreement to be duly executed as of the day and year first
above written.

 



  Director               Print Name:  

 

  First-Citizens Bank & Trust Company       By:       Craig L. Nix     Chief
Financial Officer



 

  

 

 

Exhibit A

 

Sole Voting Shares

 

Number of Shares  How Held                 

 

Shared Voting Shares

 

Number of Shares  How Held                 

 

Fiduciary Shares

 

Number of Shares  How Held                    

 

  

 

 